In a proceeding for leave to file a late notice of claim, the petitioners appeal from a judgment of the Supreme Court, Queens County (Durante, J.), dated October 23, 1985, which denied the application without prejudice and with leave to renew upon the submission of a "physician’s affidavit establishing both the extent and duration of plaintiffs [sic] disability and so incapacitating him [sic] as to prevent the timely filing of a Notice of Claim”.
Ordered that the order is affirmed, with costs.
This court agrees with Special Term that the petitioners have failed to properly support the excuse for the late filing of a notice of claim (Matter of Klobnock v City of New York, 80 AD2d 854).
The petitioner Stanley Giordano claims that he suffered injuries following a mugging in the foyer of one of the defendant’s buildings. The petitioners allege that their failure to serve a timely notice of claim as required by General Municipal Law § 50-e was caused by the severe pain Mr. Giordano suffered for six months following the mugging, his inability to work, his nervous and tense state, and the disruption of his family life. Mr. Giordano also claims that his inability to drive made him rely on car service. The only medical support offered was a cryptic unsworn note from a doctor concerning his inability to work. This excuse was clearly inadequate (cf., Fahey v County of Nassau, 111 AD2d 214, 217-218). Bracken, J. P., Rubin, Sullivan and Harwood, JJ., concur.